The motion for rehearing in this case is based upon the timeworn contention that the original opinion misstates the facts.
It is our duty and great desire to understand and correctly state the facts. Consequently, we have re-examined this case to determine the correctness of the charge made. It is our conclusion that the evidence was summarized with great accuracy. One statement particularly challenged in the original opinion is the following: " 'On the way home, and while the two women were at another cafe eating a lunch, it seems that the battery fell out of the Schooley car, and it was stopped'." The motion says from "such a construction of the record that it is apparent that this court is not familiar with the testimony." The evidence on the subject is a little confusing, but it is the writer's definite conclusion that the statement was correct, with the possible error that they were not on the way home. It may be that they had passed home and turned off on another street where the robbery was committed. Even so, there is nothing material in the expression "on the way home." Appellant's own witnesses verify the rest of the quoted statement. No good purpose will be served in a further discussion of the complaint made.
The opinion properly disposes of the questions raised in Bills of Exception Nos. 1 and 2. The most serious contention made in the oral argument for rehearing, as well as in the motion, is that the evidence does not show the watch was taken off the person of Schooley at the time he was robbed on the road. When Mr. Schooley, the prosecuting witness, had concluded his direct testimony, there might have been doubt as to whether or not the State denied that the watch had been left on the table at the Rainbow Inn; but appellant's cross examination of the witness elicited some very positive testimony on the subject which apparently justified the jury's finding. From it we quote:
"I did not lose my watch out at the Rainbow Inn. I put my watch in my pocket and these men taken it away from me."
"They taken my watch away from me out there on the road."
"I know they taken my watch away from me out in the country there that night." *Page 612 
Certainly it cannot be contended that the evidence failed to support the jury's verdict in finding him guilty of robbery from the person.
The motion for rehearing is overruled.